BROWN, Justice.
This • cause was submitted on appellee’s motion to dismiss the appeal and appellant’s answer thereto. The motion to dismiss the appeal is rested on the ground that the appeal was not perfected within sixty days from the date of the final decree by posting bond to secure the costs of appeal as required by law. Code of 1940, Tit. 7, § 789.
The record shows that the final decree was rendered on April 27, 1951, and that the security for the costs of appeal was filed in the register’s office on the 27th day of June, 1951. Excluding the day on which the decree was entered, 61 days had elapsed. Code of 1940, Tit. 1, § 12. See Moor v. Moor, 211 Ala. 56, 99 So. 316. The motion to dismiss is therefore granted.
Appeal dismissed.
LIVINGSTON, C. J., and FOSTER and STAKELY, JJ., concur.